Sognier, Judge.
On February 14, 1980 Sutherland filed a notice of appeal in the State Court of Fulton County, which ordered that a writ of possession issue in favor of Arrington. The case was docketed in this court on February 28,1980, but no Enumeration of Errors has been filed as required by Rule 27 (a) of this court (Code Ann. § 24-3627 (a)), and no brief has been filed pursuant to Rule 14 of this court (Code Ann. § 24-3614). On April 30, 1980 Arrington filed a motion to dismiss the appeal for failure to comply with the rules cited above. Accordingly, the motion to dismiss the appeal is granted pursuant to Rule 27(a), Rules of the Court of Appeals of the State of Georgia, August 1, 1979 (Code Ann. § 24-3627(a)).

Appeal dismissed.


Deen, C. J., and Birdsong, J., concur.

Theodore T. Lowe, Jr., for appellant.
Naomi Johnson, for appellee.